Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kathleen DeWeese appeals the district court’s order granting Carolyn W. Colvin’s motion to dismiss DeWeese’s claims, brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2008 & Supp. 2016); the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.A. §§ 621 to 634 (West 2008 & Supp. 2016); and the Rehabilitation Act of 1973, as amended, 29 U.S.C.A. §§ 701 to 7961 (West 2008 & Supp. 2016). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. See DeWeese v. Colvin, No. 3:15-cv-16210, 2016 WL 3566240 (S.D.W. Va. June 24, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED